In the Matter of the Claim of Craig A. Cohen, Respondent. Partymaster Productions, Inc., Appellant; Commissioner of Labor, Respondent. (And Another Related Claim.)—Appeals from two decisions of the Unemployment Insurance Appeal Board, filed November 14, 1997, which, inter alia, assessed Partymaster Productions, Inc. for additional unemployment insurance contributions on remuneration paid to claimant and those similarly situated.Upon review of the record, we find that there is substantial *881evidence to support the decisions of the Unemployment Insurance Appeal Board that Partymaster exercised sufficient' control over the services performed by claimant and those performing similar services to establish their status as employees (see, Matter of Hacic [Hudacs], 193 AD2d 982; Matter of Wolf [Upstate Music & Promotion — Hartnett], 178 AD2d 700, 701), despite the existence of other evidence in the record that could support a contrary result (see, Matter of Captain Kishka [Hartnett], 158 AD2d 814, 816, Iv denied 76 NY2d 708). Party-master’s remaining contentions have been considered and rejected as unpersuasive.Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decisions are affirmed, without costs.